DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment and response filed 3-1-2021 have been entered into the record.  Claims 2, 3, 14-18, 21, and 23-28 have been cancelled.  Claims 1, 4-13, 19, 20, 22 and 29-33 are pending.  Claims 1, 4-13, 22 and 29-33  are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims 19 and 20 drawn to an invention nonelected without traverse in the response filed 6-12-2020.  The claims remain withdrawn from consideration. 


Rejections Withdrawn
The rejection of claims 1-18, 22 and 29-33 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.  A new rejection is set forth below that is directed to that amendment.
The rejection of claims 2, 12, 14, 15, 16, 18 and 30 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment or cancellation thereof.


Rejections Maintained
Claims 22 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that the CD8 binding agents when fused to interferon alpha provide for therapeutic effects in vitro and in vivo.  This is not persuasive as the claims are not limited to the embodiments that have been demonstrated to be effective.  There is no evidence that the anti-In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.  For the foregoing reasons, the claims remain not enabled.

 

New Rejections Based on Amendment
Claims 11, 12, 29, 30, 32 and 33 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims also recite agents or moieties that or “optionally modified”.  The specification does not disclose the genus of optimally modified interleukins, interferons or tumor necrosis factors.  The term modification is not defined in the specification and is exemplified as three interferon mutations and thus the genus is highly variant.  The term modification includes any of a variety of modifications to the sequence and chemical modification of the structure such as pegylation, prenylation or glycosylation.  The specification teaches:
“Accordingly, in various embodiments, the signaling agent is a modified (e.g. mutant) form of the signaling agent having one or more modifications (e.g. mutations). In various embodiments, the mutations allow for the modified signaling agent to have one or more of attenuated activity such as one or more of reduced binding affinity, reduced endogenous activity, and reduced specific bioactivity relative to unmutated, i.e. the wild type form of the signaling agent (e.g. comparing the same signaling agent in a wild type form versus a modified (e.g. mutant) form). In some embodiments, the mutations which attenuate or reduce binding or affinity include those mutations which substantially reduce or ablate binding or activity. In some embodiments, the mutations which attenuate or reduce binding or affinity are different than those mutations which substantially reduce or ablate binding or activity. Consequentially, in various embodiments, the mutations allow for the signaling agent to have improved safety, e.g. reduced systemic toxicity, reduced side effects, and reduced off-target effects relative to unmutated, i.e. wild type, signaling agent (e.g. comparing the same signaling agent in a wild type form versus a modified (e.g. mutant) form). 
As described herein, the agent may have improved safety due to one of more modifications, e.g. mutations. In various embodiments, improved safety means that the present chimeric protein provides lower toxicity (e.g. systemic toxicity and/or tissue/organ-associated toxicities); and/or lessened or substantially eliminated side effects; and/or increased tolerability, lessened or substantially eliminated adverse events; and/or reduced or substantially eliminated off-target effects; and/or an increased therapeutic window. 

In some embodiments, the reduced affinity or activity at the receptor is restorable by attachment with one or more of the targeting moieties as described herein (e.g., targeting moiety against CD8). In other embodiments, the reduced affinity or activity at the receptor is not substantially restorable by the activity of one or more of the targeting moieties.”.   Thus, the number of modifications to the signaling molecule is substantial and may exhibit different functional properties.  The specification only teaches modifications of human interferon alpha at specific sites.  No other suitable modifications are taught which provide functional activity sought by the specifications.  The structure that is considered “optional” and what changes can and cannot be made are not set forth in the specification for the vast array of signaling molecules and desirable functions.  The specification teaches two sequence modifications of three different modification of a single  signaling agents 1- Q124R, 2-R149A and 3-R33A/E120A mutants of human interferon.  No other structural modifications Those structural modifications The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).  Given the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class, including the claimed functional characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163 and the specification at best describes plan for making variants that have a variety of useful functions, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Again, note that claims encompass a lack of written description of elements with the functional characteristics as defined in the specification.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to University of California v. Eli Lilly and Co. 43 USPQ2d 1398. Applicants are directed to MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.  
For the foregoing reasons the claims lack written description.

Status of Claims
Claims 1, 4-10 and 13 are allowable.  Claims 19 and 20 are withdrawn.  All other pending claims stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645